Citation Nr: 1814128	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel



INTRODUCTION

The Veteran served on active duty from January to June 1970 and from November 1990 to November 1991.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, March 2016 and April 2017, the Board remanded this claim for further development, and there since has been compliance - certainly the acceptable substantial compliance - with the remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's left shoulder disorder is not related to his active duty service and has not been caused or made worse by his service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left shoulder disorder, including as secondary to a right shoulder disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds no deficiencies in VA's duties to notify and assist the Veteran with this claim that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer or presiding judge); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

As concerning the duty to assist him with this claim, the Veteran was provided VA medical examinations for his claimed left shoulder disorder in January 2014, August 2014 and May 2017.  The examinations are sufficient for deciding this claim, especially since together they address the determinative issue of the cause (etiology) of this disability insofar as its purported relationship or correlation with the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The reports are adequate as they are based upon consideration of his relevant medical history and prior examinations, describe the disability in sufficient detail so the Board's evaluation of it is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or 

aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain diseases, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree - generally meaning to at least 10-percent disabling - within the year after service.  But this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on this secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.303(b).

The Veteran contends that his left shoulder condition is due to his active duty service, either directly incurred in service or alternatively secondarily related, meaning caused or aggravated by his service-connected right shoulder disability.  

Service treatment records (STRs) do not show complaints or treatment for left shoulder problems or issues.

A current left shoulder disorder is reflected in the medical evidence of record.  A September 2007 private medical note, by Dr. D., reflects a diagnosis of chronic shoulder degenerative joint disease (DJD), i.e., arthritis.  A private medical note dated in July 2014, by Dr. K., indicates the Veteran had moderate impingement findings in his left shoulder with a type II acromion and very mild adhesive capsulitis pattern.  VA examination reports dated in January 2014, April 2016 and May 2017 show diagnoses of bilateral (left and right) shoulder impingement and bicipital tendon tear, labral tear, including superior labral anterior-posterior lesion, subacromial bursitis and acromioclavicular joint osteoarthritis, and rotator cuff tendonitis and bursitis, respectively.  

So there is no disputing the Veteran has a left shoulder disorder.  However, there still has to be attribution of this disorder to his military service, either directly, presumptively, or secondarily.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this equally critical respect that the medical and other evidence is less favorable to his claim.  To this end, the Board has weighed the evidence of record and finds that, in the absence of a relative balance of medical evidence or probative lay evidence linking his left shoulder disorder to his service - including by way of his service-connected right shoulder disability - service connection is not warranted. 

A private medical note dated in September 2007 by Dr. D. indicates the Veteran had been under his care since December 1995 and that he had reviewed service records for the Veteran; this doctor opined that it was likely the Veteran's current condition was related to the complaints shown during service and that it was highly likely that his chronic shoulder DJD was related to injuries recurring during service.  In an October 2009 medical note, this same private doctor revised his September 2007 statement to include that it was highly likely that "both" chronic shoulder DJDs were related to injuries recurred during service.  A private medical note dated in July 2014, by Dr. K., reflects that the private doctor noted that the Veteran had an injury in service to the left shoulder, though it was unclear what the injury was and that the Veteran had experienced some discomfort in that shoulder ever since, which had worsened with time.  The private doctor indicated the Veteran had a fairly significant rotator cuff pathology in the right shoulder, thus, he had to rely on the left shoulder that may have aggravated it further.  


These private opinions are not supported by any clinical evidence or underlying reasoning or rationale, which significantly reduces their probative weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177 (180) (1995).  Indeed, most of the probative value of a medical opinion comes from its underlying explanation, and these opinions fall short of this requirement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In this Neives-Rodriguez decision, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two." Neives-Rodriguez, at 301.

Further, the opinion that the Veteran's left shoulder disorder may have been aggravated by his service-connected right shoulder disability is too speculative to establish a medical nexus.  It has been held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Conversely, the VA opinion provided in the April 2016 VA examination report shows that, after a review of the Veteran's claims file and an examination of the Veteran, the VA examiner determined it less likely than not the Veteran's left shoulder disorder was directly due to his active military service and no arthritis was manifested to a compensable degree within a year of his discharge (meaning not presumptively the result of his service).  The VA examiner also determined it less likely than not the Veteran's left shoulder disorder was proximately due to or aggravated by his service-connected right shoulder disability.

In explanation, this VA examiner pointed out the Veteran had stated that due to his right shoulder condition, he had started developing problems with his left shoulder.  He had reported having to depend more on his left shoulder due to aggravating his right shoulder while working at a Walmart Distribution Center.  But he also noted injuring his left shoulder in a trip and fall in 2014, long after his military service.  The VA examiner observed that a review of the Veteran's STRs was unremarkable for indication of a compliant and/or diagnosis of a left shoulder condition.  The VA examiner then included extensive information regarding rotator cuff injuries, adhesive capsulitis, and frozen shoulder syndrome and bursitis causes and symptoms.  He explained there is no literature supporting the notion that having a condition in one shoulder causes a similar condition in the contralateral shoulder (i.e., in the other shoulder).  He cited Medscape: Adhesive Capsulitis (Frozen Shoulder) by Albert W. Perasall, IV. MD.

This commenting VA examiner also noted the Veteran had worked for many years where he was required on a daily basis to unload items from trucks weighing 40 to 50 pounds or more.  The VA examiner indicated the Veteran had age-related conditions that were symmetrical, as demonstrated through the magnetic resonance imaging (MRI) done on his shoulders and probably aggravated or set in motion after he sustained the trip-and-fall trauma in 2014 when he landed on his shoulder.  His medical treatment records were also unremarkable for complaints referable to his left shoulder for 23 years after separating from active duty with no nexus of left shoulder pain.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The unfavorable opinion of the April 2016 VA compensation examiner regarding the nature and etiology, that is, the causation and aggravation, of the Veteran's left shoulder disorder is the most probative evidence on this determinative issue of etiology.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The private doctors' opinions, in comparison, are less detailed - especially in terms of providing the all-important explanation.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  The VA opinion was based in large part on not just a review of the claims file and examination of the Veteran, but also supported by adequate rationale and explanation of the medical factors involved.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. At 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).

In findings the medical opinions against the claim more probative than those supporting the claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, for the reasons and bases discussed, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

This claim of entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disability, is denied. 




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


